10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

Case 2:20-mj-01256-JFM Document1 Filed 07/31/20 Page 1 of 2

UNITED STATES DISTRICT COURT 07/30/2020
DISTRICT OF ARIZONA
UNITED STATES OF AMERICA, )_- Magistrate CaseNo. RO- AQSGMT
- Plaintiff, COMPLAINT FOR VIOLATION OF
)
vs. ) COUNT I
Amoldo Melgar-Beltran
YOB: 1987 , , ,
3 1326

A201 151 984 Title 8, United States Code, Section (a)
Citizen of Mexico )

Defendant.

 

 

 

I, the undersigned complainant being duly sworn state the following is true and correct

to the best of my knowledge and belief.
| COUNT I

That on or about August 15, 2018, Defendant Arnoldo Melgar-Beltran, an alien, was found in
the United States at or near Maricopa County, within the District of Arizona, after having been
previously denied admission, excluded, deported, and removed from the United States to
Mexico through Del Rio, Texas on or about February 11, 2011, and not having obtained the
express consent of the Secretary of the Department of Homeland Security to reapply for
admission. In violation of Title 8, United States Code, Section 1326(a).

And the complainant further states that this complaint is based on the attached Statement

of Facts incorporated herein by reference.

 

Rarcawved by AMADA jin Palblos BYleria L. Duarte
Out (er ote EE. hoa Signure of Complainant
Gloria L. Duarte
Deportation Officer

Sworn to before me and subscribed in my presence,

July 31, 2020 at Yuma, Arizona

James F, Metcalf, U.S. Magistrate

Name . LZ” Signature of Judicial Officer

 

 
20
21
22
23
24
25
26
27
28

29

 

 

Case 2:20-mj-01256-JFM Document1 Filed 07/31/20 Page 2 of 2

UNITED STATES OF AMERICA

vs.
Arnoldo Melgar-Beltran
201 151 984

STATEMENT OF FACTUAL BASIS

This complaint is based upon direct participation in the investigation and from the reports
and communications of the encountering and apprehending agents; that the Defendant was
found on August 15, 2018, while in custody of the Arizona State Prison Complex, in Maricopa
County. Record checks of the Defendant by the arresting Officer revealed that the Defendant
was a citizen of Mexico, and was not in possession of valid documents allowing him to enter or
remain in the United States. The Defendant was transferred from the custody of the Arizona
Department of Corrections in Phoenix to the Arizona Department of Corrections in San Luis,

Arizona. The Defendant was turned over to ICE custody on July 30, 2020.

On August 15, 2018, by questioning the Defendant and through record checks, agents
determined that on February 9, 2011, he was ordered removed by a Designated Officer at or
near Casa Grande, Arizona. Pursuant to this order of removal, on February 11, 2011, the

Defendant was removed from the United States through the Calexico, California.

Agents determined that on or about January 1, 2017, the Defendant last entered the United

States at or near Sasabe, Arizona within the District of Arizona.

Gluz L. Duarte

Signature df Complainant

 

  
   

Sworn to before me and subscribed in my presence,

July 31, 2020

Date

      

Ce

Signature pTugttial Officer

-2-

 

 
